116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony MCFARLIN, Plaintiff/Appellant,v.McDONNELL DOUGLAS CORPORATION, Defendant/Appellee.Anthony MCFARLIN, Appeal from the United States DistrictCourt for the Eastern Plaintiff/Appellant,District of Missouri.v.Jeff ASHLEY, Individually and in his capacity as Supervisor,McDonnell Douglas;  McDonnell Douglas Corporation,Defendants/Appellees.Anthony MCFARLIN, Plaintiff/Appellant,v.McDONNELL DOUGLAS CORPORATION;  Local Lodge 837 B,International Association of Machinists andAerospace Workers, Defendants/Appellees.
No. 96-3464.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Filed June 9, 1997.

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
PER CURIAM.


1
Anthony McFarlin was fired by McDonnell Douglas Corporation in 1993, later rehired, and then terminated in 1994.  McFarlin sued, claiming that McDonnell Douglas had discriminated against him on the basis of his race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.;  42 U.S.C. § 1981;  the Missouri Human Rights Act, Mo.Rev.Stat. §§ 213.010 et. seq.;   and state common law.1  The district court granted summary judgment in favor of McDonnell Douglas, and McFarlin appeals.  A careful review of the record shows that McFarlin did not make a sufficient showing to withstand the motion for summary judgment.  See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).  The judgment is therefore affirmed.



1
 McFarlin also sued his union and a fellow employee, but has abandoned his appeal from the summary judgment dismissing his claims against them